UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1658


ROBERT DALEY,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cv-02828-PX)


Submitted: March 8, 2019                                          Decided: March 27, 2019


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and DUNCAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Justin Brown, BROWN LAW, Baltimore, Maryland, for Appellant. Robert K. Hur,
United States Attorney, Baltimore, Maryland, Patrick G. Nemeroff, Special Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Daley appeals the district court’s order denying his petition for a writ of

error coram nobis. We affirm.

       Federal courts are authorized to issue “all writs necessary or appropriate in aid of

their respective jurisdictions and agreeable to the usages and principles of law.” 28

U.S.C. § 1651(a) (2012); Bereano v. United States, 706 F.3d 568, 575-76 (4th Cir. 2013).

“The writ is narrowly limited to extraordinary cases presenting circumstances compelling

its use to achieve justice.” United States v. Akinsade, 686 F.3d 248, 252 (4th Cir. 2012)

(internal quotation marks omitted).    On appeal from the district court’s denial of a

petition for a writ of error coram nobis, we review factual findings for clear error,

questions of law de novo, and the court’s decision to deny the writ because the petitioner

failed to demonstrate sound reasons for the delay for abuse of discretion. Bereano, 706
F.3d at 575; Foont v. United States, 93 F.3d 76, 79 (2d Cir. 1996).

       To obtain coram nobis relief, the petitioner must satisfy the following four

prerequisites:

       First, a more usual remedy (such as habeas corpus) must be unavailable;
       second, there must be a valid basis for the petitioner having not earlier
       attacked his convictions; third, the consequences flowing to the petitioner
       from his convictions must be sufficiently adverse to satisfy Article III’s
       case or controversy requirement; and, finally, the error that is shown must
       be of the most fundamental character.

Bereano, 706 F.3d at 576 (internal quotation marks omitted).

       We conclude that the district court did not abuse its discretion in finding that

Daley failed to show sound reasons for delay in seeking coram nobis relief. Accordingly,


                                            2
we affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3